UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 14, 2013 Internap Network Services Corporation (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-31989 (Commission File Number) 91-2145721 (IRS Employer Identification Number One Ravinia Drive, Suite 1300 Atlanta, Georgia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (404) 302-9700 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Securities Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Securities Act (17 CFR 240.13e-2(c)) Item 8.01 Other Events. On March 14, 2013, Charles B. Coe, a director of Internap Network Services Corporation (the “Company”), established a Rule 10b5-1trading plan (the “Rule 10b5-1 Plan”), pursuant to which he may sell a specified number of shares of the Company’s common stock if the price of the Company’s common stock achieves a specified level, which is at a premium to the price of the Company’s common stock on the date the Rule 10b5-1 Plan was established. Sales under the Rule 10b5-1 Plan will commence no earlier than April 15, 2013. The Rule 10b5-1 Plan terminates on April 15, 2014. The Rule 10b5-1 Plan described above is intended to comply with Rule 10b5-1 of the Securities Exchange Act of 1934, and the Company’s policy regarding transactions in its securities. Under Rule 10b5-1, directors, officers and other employees who are not in possession of material non-public information may adopt a pre-arranged plan or contract for the sale of the Company’s securities under specified conditions and at specified times. Any stock transactions under the Rule 10b5-1 Plan will be disclosed publicly through Form 4 filings with the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNAP NETWORK SERVICES CORPORATION Date: March 18, 2013 By: /s/J. Eric Cooney J. Eric Cooney Chief Executive Officer
